                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:10-CV-25-FL

SAS INSTITUTE INC.,                       )
                                          )
            Plaintiff,                    )
                                          )
            v.                            ) NOTICE OF PARTIAL
                                          ) SATISFACTION OF JUDGMENT
WORLD PROGRAMMING LIMITED,                ) (No. 12)
                                          )
            Defendant.                    )
__________________________________________)

       Plaintiff SAS Institute Inc. (“SAS”), by and through its undersigned counsel, hereby

provides, pursuant to the Federal Rules of Civil Procedure and N.C. Gen. Stat. § 1-239(c), this

Notice of Partial Satisfaction of Judgment No. 12.

       On October 16, 2015, judgment was entered in this matter in favor of SAS against World

Programming Limited (“WPL”). On July 15, 2016, the Court entered an Amended Judgment in

the total amount of $79,129,905.00 comprised of (1) compensatory damages in the amount of

$26,376,635.00 and (2) an additional amount of $52,753,270.00 representing the additional

trebled amount for violation of the North Carolina Unfair and Deceptive Trade Practices Act,

N.C. Gen. Stat. § 75-1.1, as required by N.C. Gen. Stat. § 75-16. The Amended Judgment also

stated that interest would be accrued at the legal rate from October 16, 2015 until paid. The legal

rate of interest in accordance with 28 U.S.C. § 1961 is 0.27% and is to be compounded annually.

       As of the date of this Notice, an additional partial payment to SAS of $143,965.00 has

been received by SAS counsel and that amount was paid over to SAS on December 17, 2019.

That amount was first applied to the $10,693.72 in interest accrued from November 28 to

December 17, 2019, with the remaining $133,271.28 applied to compensatory principal leaving




          Case 5:10-cv-00025-FL Document 913 Filed 01/02/20 Page 1 of 2
due $19,395,084.05 in compensatory damages principal, and a total principal amount due of

$72,148,354.05 as of December 17, 2019.

       Interest continues to accrue on the remaining total principal amount.

       This the 2nd day of January, 2020.


                                      /s/ Pressly M. Millen
                                      Pressly M. Millen, N.C. State Bar No. 16178
                                      Raymond M. Bennett, N.C. State Bar. No. 36341


OF COUNSEL:

Womble Bond Dickinson (US) LLP
555 Fayetteville Street, Suite 1100
Post Office Box 831
Raleigh, North Carolina 27601
(919) 755-2135
(919) 755-6067 (facsimile)
press.millen@wbd-us.com
ray.bennett@wbd-us.com

Attorneys for Plaintiff
SAS Institute Inc.




                                     2
         Case 5:10-cv-00025-FL Document 913 Filed 01/02/20 Page 2 of 2
